MARSHALL, C. J.
1. The legislature has broad powers in regulating public motor transportation over the highways throughout the state and may confer upon the public utilities commission authority to determine whether or not the character of public transportation service constitutes such service a public utility service and carrier a common carrier.
2. Where an owner of trucks employs the same partly in the prosecution of his own business and partly in hauling goods and merchandise for the public.for hire, there is a partial dedication of such property to the public service and to the extent of such dedication and such use the hauler is a common carrier. Hissem v. Guran, 112 Ohio St., 59, distinguished.
Order affirmed.
Jones, Matthias, Day, Allen, Knikade and Robinson, JJ., concur.